Per Curiam.
I. It is the opinion of the majority of this court that the instant case comes within the ruling of the majority of the court in Smith v. Board of Trustees, 173 Ga. 437 (160 S. E. 395).
2. In consequence of the ruling in the preceding headnote, the. court erred in the issuance of a mandamus absolute requiring the payment to the petitioner of the sum of $87 per month for certain months which had already elapsed and the further sum of $87 per month as long as the petitioner may live.

Judgment reversed.

All the Justices concur, except Bussell, G. J., who dissents. Beix, J., concurs in the judgment.
J. L. Mayson, G. 8. Winn, and J. G. Savage, for plaintiffs in error.
King & Partridge and T. J. Lewis, contra.